Citation Nr: 1720049	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  09-48 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS), including as secondary to the service-connected left shoulder disability.  

2.  Entitlement to service connection for a left elbow disorder, to include as secondary to a service connected bilateral shoulder disability or service connected
right hand disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1974 to October 1978.

This appeal to the Board of Veterans' Appeals (Board) initially originated from December 2009 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The RO's December 2009 rating decision denied the Veteran's claims for service connection for bilateral CTS and a left elbow disability.  The RO's November 2014 rating decision denied the Veteran's claim for service connection for PTSD, which has additionally been perfected and certified for appeal during the pendency of the appeal.

In April 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) with regard to the issues of entitlement to service connection for bilateral CTS and a left elbow disability.  

With regard to the issue of entitlement to service connection for bilateral carpal tunnel syndrome, the Board remanded the claim for additional development in May 2012.  In July 2013, the Board denied the claim.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).  In a July 2014 Order, the Court remanded that portion of the July 2013 Board decision which denied entitlement to service connection for bilateral carpal tunnel syndrome and remanded the claim to the Board for proceedings consistent with a Joint Motion for Partial Remand (JMR).  In October 2014, the Board remanded the claim of entitlement to service connection for bilateral carpal tunnel syndrome.  In May 2015, the Board again denied the claim.  In January 2016, the Court again approved a JMR vacating that part of the May 2015 Board decision denying entitlement to service connection for bilateral carpal tunnel syndrome and remanding the matter.  The Board again remanded the bilateral CTS issue in July 2016 for additional development as directed by the JMR.  The requested development has been completed and the issue has been returned to the Board.  

With regard to the issue of entitlement to service connection for a left elbow disability, the Board remanded the claim for additional development in May 2012 and July 2013.  In May 2014, the Board denied the claim.  The Veteran appealed the denial to the Court.  In an October 2014 Order, the Court remanded the May 2014 decision to the Board for proceedings consistent with a Joint Motion for Remand.  In November 2014 and May 2015, the Board remanded the claim.  The Board then remanded the left elbow issue in July 2016 for additional development and consideration.  

The Board notes that the service connection claim for PTSD is not broadly characterized as a claim for an acquired psychiatric disorder.  Indeed, service connection for other psychiatric disorders such as generalized anxiety disorder and depression was previously denied and not appealed to the Board.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199 (2009); and Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of service connection for a left elbow disability and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral carpal tunnel syndrome is not attributable to his active military service and was not caused or aggravated by a service-connected disability, including the service-connected left shoulder disability.


CONCLUSION OF LAW

The criteria for service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations and medical opinions (the reports of which have been associated with the claims file), which the Board collectively finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of the most recent VA examination and medical nexus opinion against the Veteran's claim for bilateral CTS.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As mentioned, in January 2016, the Court entered a JMR vacating that part of the May 2015 Board decision denying entitlement to service connection for bilateral carpal tunnel syndrome and remanding the matter.  The parties agreed that the February 2015 VA examination was inadequate and did not comply with the July 2014 JMR instructions because the examiner failed to address the question of whether the service-connected left shoulder condition aggravated his carpal tunnel syndrome.  See January 2016 JMR, at 4.  Specifically, the Parties agreed that remand was required to obtain a new examination, or if possible, a clarifying opinion from the February 2015 VA examiner, addressing the question of whether the Veteran's service-connected left shoulder disability aggravated his carpal tunnel syndrome.  In compliance with the JMR, the Board then remanded the bilateral CTS issue in July 2016 for an addendum opinion from the February 2015 VA examiner on that very question.  On remand, the AOJ arranged for a VA medical opinion in August 2016, which was provided by the same February 2015 VA examiner.  Based on review of the record, the February 2015 VA examiner provided an addendum opinion against the possibility that the Veteran's bilateral CTS was aggravated by the service-connected left shoulder condition.  The Board is therefore satisfied there was compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of the principles of Stegall v. West, 11 Vet. App. 268, 271 (1998), when the examiner made the ultimate determination required by remand).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection for Bilateral CTS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The condition at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board acknowledges the Veteran presently has a diagnosis of bilateral CTS, per VA examiners' diagnoses of bilateral carpal tunnel syndrome in July 2009, July 2012, and February 2015, as well as private treatment reports from Dr. K. in September 2009 based upon nerve conduction study.  Shedden, 381 F.3d at 1163.

However, there is no indication of in-service incurrence of CTS in either wrist.  Service treatment records do not describe any nerve problems while the Veteran was in service.  The Board acknowledges that in June 1978, the Veteran reported trauma to his right wrist while wrestling, but he was assessed with severe sprain, with no reference to any nerve injury.  By the time of his separation, per his September 1978 separation examination, there was no indication of any right wrist problems, and clinical evaluation of the Veteran's upper extremities was normal.

The overall weight of the probative evidence is against the possibility of direct service connection.  Indeed, there is highly probative negative medical opinion evidence against the claim.  

The July 2009 examiner opined that the carpal tunnel syndrome was unrelated to the Veteran's shoulder injury in service, albeit, without any discernible rationale.  Next, at a July 2012 VA examination, the Veteran reported that he began having symptoms of carpal tunnel syndrome three to four years earlier.  Following a review of the claims file and interview and examination of the Veteran, the examiner opined that the Veteran's bilateral carpal tunnel syndrome was less likely than not incurred in or aggravated by the claimed in service injury, event, or illness.  The examiner's rationale was that there was no evidence of carpal tunnel syndrome until 2009 and thus it was not directly incurred while in service.  

Based on review of the record, the February 2015 VA examiner provided an addendum opinion in August 2016 that responded to the Board's request for supplemental opinion regarding secondary service connection.  However, the February 2015 VA examiner continued to indicate against the possibility of direct service connection, stating that "[m]ost likely the disorder is due to a congenital predisposition - the carpal tunnel is simply smaller in some people than in others."  To elaborate, the examiner provided an extensive rationale for the opinion, relying upon medical literature from the National Institute of Neurologic Disorders and Stroke.

Overall, the Board finds that the above medical opinions against the possibility of direct service connection are highly probative evidence against the possibility that the Veteran's bilateral CTS is related to service, given the VA examiner's review of the claims file, personal interview of the Veteran, physical examination, and discussion of the rationales of the opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."). 

Additional causal evidence against the claims, and while not dispositive, is the lapse of so many years between discharge in 1978 and the first documented diagnosis of CTS more than thirty years later in approximately 2009.  Following service, there is no record of any medical treatment or statement suggesting the presence of any nerve problems in the Veteran's arms for approximately 31 years, when the Veteran first sought treatment for symptoms of bilateral carpal tunnel syndrome in 2009.  This multi-year gap after service provides highly probative evidence against this claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

With regard to lay evidence of a nexus between his bilateral CTS and service, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  However, given the need for independent medical evaluation and neurological testing for diagnosing and treating CTS, the Board finds that the Veteran is simply not competent (meaning medically qualified) to attribute his currently diagnosed CTS and right wrist symptoms (e.g., pain, numbness) to active duty service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159 (a)(2).  Rather, the determination of both the diagnosis and etiology of this disease requires medical expertise that the Veteran fails to possess.  There is then no need to address whether his lay statements in this regard are also credible.  Id.  The Board concludes the evidence does not support the claim for direct service connection and there is no doubt to be otherwise resolved.   

The Board turns to consideration of secondary service connection.  Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board finds that the overall probative evidence does not show a relationship between the Veteran's bilateral carpal tunnel syndrome and his service connected left and right shoulder disabilities or his right hand disability.  Initially, at a July 2009 VA examination, the Veteran asserted that he had bilateral carpal tunnel syndrome secondary to his service connected disabilities of residuals of injuries to the left shoulder and fracture of the right fifth metacarpal.  The examiner also found that the Veteran's service-connected residuals of a fifth metacarpal fracture (right hand injury) would not likely cause carpal tunnel syndrome particularly as the Veteran's carpal tunnel syndrome is bilateral in nature.

The July 2012 VA examiner also opined that it was less likely than not that bilateral carpal tunnel syndrome was proximately due to or the result of the Veteran's service-connected left acromioclavicular (shoulder) separation which healed and is not a risk factor for carpal tunnel syndrome.  The July 2012 VA examiner also noted that service connected metacarpal fracture and hepatitis C are not risk factors for carpal tunnel syndrome.  The July 2012 VA examiner instead indicated that the Veteran's non-service-connected conditions of diabetes mellitus type 2 and obesity are risk factors for carpal tunnel syndrome.  Finally, the examiner opined that it is less likely than not that the Veteran's carpal tunnel syndrome was aggravated beyond the natural progression by the Veteran's service connected acromioclavicular separation, hepatitis C, or injury to the fifth metacarpal bone.  The examiner based this opinion on a review of medical literature.

Importantly, the Parties to the July 2014 joint motion for remand found that the July 2012 examiner did not consider the Veteran's right and left shoulder degenerative changes in rendering the opinion, but did not otherwise impugn the conclusions of the examiner.  

The February 2015 VA examiner indicated that based on a review of current medical literature involving the etiology, diagnosis, progression, and treatment of carpal tunnel syndrome, there is no medical literature to support any impact on bilateral carpal tunnel syndrome by the Veteran's other service connected conditions of his right arm.  She noted that carpal tunnel syndrome involves increased pressure at the intracarpal level with ischemia, friction, or angulation with the median nerve.  She also indicated that while the Veteran was noted to have an overlay of polyneuropathy, it is unlikely that injury to a site distal to the intracarpal level would impact the condition.  While the February 2015 VA examiner noted only the Veteran's right hand and arm disabilities in the body of her opinion, she was specifically requested to consider both the right and left shoulder degenerative changes and the rationale takes into consideration both the right and left shoulder as well as the right hand.  

The Parties to the January 2016 joint motion for remand found that the February 2015 VA examiner did not consider whether the Veteran's service-connected left shoulder aggravated his carpal tunnel syndrome.  As alluded to, the Board remanded the bilateral CTS issue in July 2016 for an addendum opinion from the February 2015 VA examiner on the question of secondary service connection on a theory of aggravation by the service-connected left shoulder disability.  On remand, the AOJ arranged for a VA medical opinion in August 2016, which was provided by the same February 2015 VA examiner.  

Based on review of the record, the February 2015 VA examiner provided an addendum opinion in August 2016 against the possibility that the Veteran's bilateral CTS was aggravated by the service-connected left shoulder condition.  Rather, the examiner stated, "it is less likely than not that the veteran's shoulder was either the cause of or resulted in aggravation of his carpal tunnel syndrome."  The August 2016 VA medical opinion reasoned in this regard that "[m]ost likely the disorder is due to a congenital predisposition - the carpal tunnel is simply smaller in some people than in others."  To elaborate, the examiner provided an extensive rationale for the opinions:

"Based on current data published by the National Institute of Neurologic Disorders and Stroke, carpal tunnel syndrome is often the result of a combination of factors that result in increased pressure on the median nerve and tendons in the carpal tunnel rather than with the nerve itself.  Most likely the disorder is due to a congenital predisposition, and other contributing factors include trauma or injury to the wrist that causes swelling, such as sprain or fracture, overactivity of the pituitary gland, hypothyroidism, rheumatoid arthritis and/or mechanical problems in the wrist joint, work stress, repeated use of vibrating hand tools, or the development of a cyst or tumor in the canal.  In some cases, no cause can be identified.  Carpal tunnel syndrome is often the result of a combination of factors that increase pressure on the median nerve and tendons in the carpal tunnel, rather than a problem with the nerve itself.  Most likely, the disorder is due to a congenital predisposition - the carpal tunnel is simply smaller in some people than in others. Other contributing factors include trauma or injury to the wrist that cause swelling, such as sprain or fracture; overactivity of the pituitary gland; hypothyroidism; rheumatoid arthritis; mechanical problems in the wrist joint; work stress; repeated use of vibrating hand tools; fluid retention during pregnancy or menopause; or the development of a cyst or tumor in the canal.  In some cases, no cause can be identified.  There is little clinical data to prove whether repetitive and forceful movements of the hand and wrist during work or leisure activities can cause carpal tunnel syndrome. Other disorders such as bursitis and tendonitis have been associated with repeated motions performed in the course of normal work or other activities.  Writer's cramp may also be brought on by repetitive activity.  The writer is asked whether it is at least as likely as not that the Veteran's service connected left shoulder condition caused or aggravated his bilateral carpal tunnel syndrome. The writer makes reference to the above information and submits that it is less likely than not that the veteran's shoulder was either the cause of or resulted in aggravation of his carpal tunnel syndrome."

Thus, given the February 2015 VA examiner's review of the claims file, and personal interview of the Veteran and physical examination, and discussion of the rationale of the opinion, the Board finds the VA examiner's opinion is highly probative evidence against the claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

As a layman, the Veteran is not competent to attribute his bilateral CTS as proximately due to or chronically aggravated by another disability, such as his shoulder and right hand disabilities, as this is the type of assessment that requires specialized medical expertise and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

The Board concludes the evidence does not support the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

The claim for service connection for bilateral CTS, including as secondary to a service-connected left shoulder disability, is denied.



REMAND

Concerning the Veteran's claim for a left elbow disorder, an additional remand is necessary to ensure that the AOJ substantially complies with the Board's prior remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  In regard to the service connection claim for left elbow disorder, the Board's remand in May 2015, and repeated in July 2016, ordered a VA examiner to provide an etiological opinion on direct service connection as well as the possibility the left elbow was secondarily caused or aggravated by the Veteran's service-connected left shoulder condition.  On remand, it appears the February 2015 VA examiner provided such an addendum opinion in August 2016 against the claim.  However, the August 2016 addendum opinion again did not comment on Dr. R.'s prior private medical opinion in March 2014, even though the private opinion appears to suggest the possibility of a nexus between the elbow disability and the Veteran's military service.  Moreover, the August 2016 addendum opinion did not contain discussion of the Veteran's lay assertions of elbow pain after falling off a truck, although the examiner was specifically instructed to consider the Veteran's lay statements in this regard.  Thus, a remand is necessary for the VA examiner to clarify its August 2016 addendum medical opinion.

With regard to the Veteran's claim for PTSD, service connection requires three basic elements.  First, it must be shown that the Veteran meets the DSM criteria for PTSD; second, it must be shown that the diagnosis is based on an in-service stressor; and, third, the in-service stressor, when not related to combat, must be corroborated.

In this case, the Veteran has reported two stressors which he believes have resulted in his having PTSD.  These stressors were laid out in a conversation with Dr. Moehle, Ph.D., who diagnosed the Veteran with PTSD in February 2017 (contained in a March 21, 2017 record on VBMS).  The first stressor involved the Veteran witnessing a helicopter crash while his unit was stationed in Spain.  The second stressor was falling out of the back of a truck while in a convoy in Spain and nearly being run over.  

There are several discrepancies in the Veteran's accounts of the fall from the truck when comparing the service treatment records with his reports to Dr. Moehle.  In his statement to Dr. Moehle, the Veteran asserted:

Traveling down the highway at night in Spain, with at least one other military truck behind them, veteran leaned back against the door to provide a little more space for himself and others.  When he did so, the door gave way and flew open. It evidently had not been latched properly.  As he fell, somehow, veteran got himself turned around so he landed first on his feet and then rolled over and over and over on the hard pavement.  He said the truck was traveling about 45 MPH. Immediately behind them was another military truck.  This one was a school bus type truck.  As veteran looked around, covered in blood and dazed, he saw that truck's headlights bearing down on him as he lay on the dark pavement.  He tried to move off the road to avoid being run over and killed but could not move.  His legs were paralyzed at that point.  Somehow, the 2nd truck came to a stop and he was not run over.

Conversely, in the service treatment records, it was noted that the truck was traveling 20-30 miles per hour and that the Veteran fell out, landing on his shoulder and striking his head on the pavement.  It was noted that the Veteran was not knocked unconscious and he rolled out of the way of the truck that was following behind the cattle car.

As such, the speed reported at the time was significantly different (although to be fair the Veteran might not necessarily have been in a good position to judge this) and the Veteran's ability to dodge oncoming traffic changed from rolling out of the way to being too paralyzed to move.  It is noted that this event occurred nearly 40 years earlier and the Veteran has a significant substance abuse history.  Nevertheless, the service treatment records clearly confirm the fact that the Veteran did fall out of a cattle car while in service.  As such, this stressor is considered confirmed.

However, it does not appear that any efforts have been undertaken to corroborate the Veteran's reported stressor of witnessing a helicopter crash and being the first responder to the wreckage.  This should be done on remand.  Per Dr. Moehle's interview, the helicopter crash occurred shortly before the truck accident, which occurred on or around August 11, 1978 per the service treatment records, and service personnel records show the Veteran left the U.S. on July 10, 1978 (it was also noted that he was scheduled to embark on a Mediterranean cruise).  His orders appear to have been from the 1st Bn, 8thMar, 2nd Mar Div, although it is unclear if this is the unit he was stationed with in Spain.

As such, steps should be taken to corroborate this stressor, including sending the Veteran a stressor statement to complete.

As noted, the Veteran has submitted a February 2017 private clinical psychologist's evaluation, by Dr. Moehle, Ph.D., who linked a diagnosis of PTSD to the two aforementioned stressors (witnessing a helicopter crash that he was supposed to be on, and being responsible for collecting the bodies and body parts from the crash scene; and falling out of a moving truck after leaning on the back door, resulting in him tumbling on the pavement, fearing for his life as another Army truck was heading in his direction).  However, in listing the criteria for why the Veteran was considered to meet the criteria for PTSD, Dr. Moehle listed symptoms such as flashbacks regarding when children were removed from his home reminding him of Vietnamese children being taken by the Viet Cong.  It was also noted that the Veteran had emotional distress after exposure to the traumatic incident with the children.

It is unclear what the relevance, if any, of these symptoms was in diagnosing PTSD.  However, it does call into question what the basis of the diagnosis was. 

Moreover, while several diagnoses of PTSD were noted in the claims file, at the Veteran's most recent August 2014 VA mental disorders examination, the examiner did not specifically diagnose PTSD (although the examiner did not appear to consider any traumatic in-service stressors).  

Per the discussion above, a remand is necessary to corroborate the Veteran's currently uncorroborated stressor, and to obtain a medical opinion as to whether the Veteran has PTSD consistent with the DSM based on a corroborated in service stressor. 

Accordingly, the case is REMANDED for the following action:

1.  If possible, return the Veteran's claims file to the February 2015 VA examiner to clarify the August 2016 addendum opinion on the etiology of his left elbow disability.  Specifically, the examiner is asked to:  (a) comment on the March 2014 private opinion by Dr. R., in support of the claim; and (b) consider the Veteran's lay assertions of elbow pain after falling off a truck, and may not rely solely on an absence of contemporaneous medical treatment.

If the February 2015 VA examiner is unavailable, arrange for a VA medical opinion by a different VA examiner.  If an opinion cannot be provided without an examination, then one should be provided.  The examiner is requested to answer the following questions and support such answers with a complete rationale:

Is it at least as likely as not (50 percent or greater) that any of the Veteran's left elbow conditions, to include lateral epicondylitis and degenerative changes, were:  
a) directly related to service, including the in-service fall from a truck; or 
b) directly caused by his service-connected left shoulder disability; or 
c) aggravated by his service-connected left shoulder disability.

Again, the examiner should consider the Veteran's lay assertions of elbow pain after falling off a truck, and may not rely solely on an absence of contemporaneous medical treatment.  The examiner is also asked to comment on the March 2014 private opinion of Dr. R.

2.  Undertake efforts to corroborate the Veteran's reported stressor of witnessing a helicopter crash in service in July or August 1978.

3.  Then, schedule the Veteran for a VA psychiatric examination.  The examiner should be informed of the stressors that have been corroborated (that is, falling out of the military truck and nearly being run over, and, if corroborated, witnessing and responding to the alleged helicopter crash).

The examiner should determine whether, consistent with the DSM, it is at least as likely as not (50 percent or greater) the Veteran has PTSD based on a corroborated in-service stressor.  In so doing, the examiner should review the  February 2017 private opinion from Dr. Moehle, Ph.D., which diagnosed PTSD based upon reported military service stressors, but which also appeared to list symptoms that were not related to a reported stressor such as children being taken by the Viet Cong.

4.  Then readjudicate the left elbow and PTSD claims.  If these claims are not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


